                                         Case 3:18-cv-02621-WHO Document 128 Filed 05/22/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         FINJAN, INC.,
                                   7                                                       Case No. 18-cv-02621-WHO (JCS)
                                                       Plaintiff,
                                   8
                                                v.                                         ORDER GRANTING MOTION TO
                                   9                                                       COMPEL
                                         CHECK POINT SOFTWARE
                                  10     TECHNOLOGIES, INC., et al.,                       Re: Dkt. No. 119

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         The parties filed a joint letter brief in which plaintiff seeks documents and a further

                                  14   interrogatory response (the “motion”). The motion is GRANTED as follows:

                                  15         1. Within thirty (30) days, defendants shall produce documents responsive to plaintiff’s

                                  16             Requests for Production Nos. 20-27, 55-58, and 60-63. This shall include documents

                                  17             regarding the costs of the accused products, gross and net profits, revenues,

                                  18             pricing, and valuations of the products, worldwide. These documents are relevant to

                                  19             damages and to obviousness. Defendants only position taken in the joint letter on these

                                  20             requests is that this issue has not been the subject of an in person meet and confer, and

                                  21             the letter comes more than five (5) days after what in person meeting did occur.

                                  22             Neither position is well taken.

                                  23         2. Within thirty (30) days, defendants shall fully answer Finjan’s Interrogatory No. 9,
                                                 except for the last comma phrase of the interrogatory regarding prior art. The burden of
                                  24
                                                 answering this Interrogatory asking which source code corresponds to which accused
                                  25
                                                 device is substantially greater for plaintiff than for defendants, and, accordingly, a Rule
                                  26
                                                 33(d) response is inadequate.
                                  27
                                             3. For purposes of this Order and the responses required above, the accused devices are
                                  28
                                         Case 3:18-cv-02621-WHO Document 128 Filed 05/22/19 Page 2 of 2




                                   1             contained in the list attached as Exhibit B to the Joint Letter.

                                   2

                                   3         IT IS SO ORDERED.

                                   4   Dated: May 22, 2019

                                   5                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   6                                                   Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
